        Case 3:15-cv-00675-JBA Document 1433 Filed 01/31/20 Page 1 of 2



                    UNITED STATES DISTRICT COURT
                       DISTRICT OF CONNECTICUT
_________________________________________
                                         )
UNITED STATES SECURITIES AND             )
EXCHANGE COMMISSION,                     ) No. 3:15-CV-675 (JBA)
                                         )
                      Plaintiff,         )
                                         )
      v.                                 )
                                         )
IFTIKAR AHMED,                           )
                      Defendant, and     )
                                         )
IFTIKAR ALI AHMED SOLE PROP; et al       )
                                         ) JANUARY 31, 2020
                      Relief Defendants. )
________________________________________)

        RELIEF DEFENDANTS’ RESPONSE REGARDING FIDELITY TRADES

       The Relief Defendants submit this Response, as per the Court’s request [ECF

No. 1414]. The Relief Defendants reserve all rights with respect to all issues

       It was the Relief Defendants who alerted the Receiver about the trades [ECF

No. 1412-3].

                                         Respectfully Submitted,


                                         By: /s/ Paul E. Knag
                                             Paul E. Knag – ct04194
                                             pknag@murthalaw.com

                                         Murtha Cullina LLP
                                         177 Broad Street, 16th Floor
                                         Stamford, Connecticut 06901
                                         Telephone: 203.653.5400
                                         Facsimile: 203.653.5444

                                         Attorneys for Relief Defendants
                                         I-Cubed Domain, LLC, Shalini Ahmed,
                                         Shalini Ahmed 2014 Grantor Retained
                                         Annuity Trust, Diya Holdings, LLC, Diya
                                         Real Holdings, LLC, I.I. 1, I.I. 2 and I.I. 3


10546656v1
        Case 3:15-cv-00675-JBA Document 1433 Filed 01/31/20 Page 2 of 2



                              CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a copy of the foregoing RELIEF DEFENDANTS’

RESPONSE REGARDING FIDELITY TRADEs will be sent by e-mail to all parties by

operation of the Court’s electronic filing system or by mail to anyone unable to accept

electronic filing as indicated on the Notice of Electronic Filing. Parties may access this

filing through the Court’s CM/ECF system.

                                            /s/ Paul E. Knag
                                              Paul E. Knag – ct04194




                                            -2-
10546656v1
